 1   TORRES | TORRES STALLINGS AND ASSOCIATES
     ALEKXIA TORRES STALLINGS, 296418
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: lextorres@lawtorres.com

 5   Attorney for:
     RICHARD UPSHAW
 6
                                    UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                       Case No. 1:14-cr-00256-001 -LJO
10
                        Plaintiff
11

12
      RICHARD UPSHAW,                                 STIPULATION AND PROPOSED ORDER
13                                                    FOR BRIEFING SCHEDULE
                        Defendants.
14

15
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE DALE A.
16   DROZD, UNITED STATES DISTRICT COURT JUDGE; AND BRIAN ENOS, ASSISTANT
     UNITED STATES ATTORNEY:
17

18          COMES NOW Defendant, RICHARD UPSHAW, by and through his attorney of record,
19   ALEKXIA TORRES STALLINGS, hereby submitting the following proposed order for a
20   briefing schedule regarding the Defendant’s request for Compassionate Release. Mrs. Torres
21   Stallings had a family emergency and is requesting new dates. We are requesting a new deadline
22   by which Mr. Upshaw must file his response – specifically from Friday, June 4, 2021 to Monday,
23   June 7, 2021. Counsel for Mr. Upshaw contacted counsel for the government regarding this issue
24   and the government agrees to this extension without reservation.
25

26
     IT IS SO STIPULATED.
27                                                               Respectfully Submitted,
     DATED: June 3, 2021                                       /s/ Alekxia Torres Stallings__
28
                                                      1
 1                                                            ALEKXIA TORRES STALLINGS
                                                              Attorney for Defendant
 2                                                            RICHARD UPSHAW
 3

 4   DATED: June 3, 2021                                     /s/Brian Enos______
                                                              BRIAN ENOS
 5                                                         Assistant U.S. Attorney
 6

 7
                                              ORDER
 8

 9         IT IS SO ORDERED that the BRIEFING SCHEDULE is as follows:

10         Defendant’s/Petitioner’s Rely (if any) is Due June 7, 2021

11
     IT IS SO ORDERED.
12

13      Dated:   June 8, 2021
                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
